Title: To George Washington from William Preston, 27 May 1774
From: Preston, William
To: Washington, George

 

Dear Sir
Fincastle, May 27th 1774

Agreeable to my Promise I directed Mr Floyd an Assistant to Survey your Land on Cole River on his Way to the Ohio, which he did and in a few Days afterwards sent me the Plot by Mr Thomas Hog. Mr Spotswood Dandridge who left the Surveyors on the Ohio after Hog Parted with them, wrote me that Mr Hog and two other Men with him had never since been heard of. I have had no Opportunity of writing to Mr Floyd Since. Tho’ I suppose he will send me the Courses by the first Person that comes up, if so I shall make out the Certificate and send it down. This I directed him to do when we parted to prevent Accidents. But I am realy affraid the Indians will hinder them from doing any Business of Vallue this Season as the Company being only 33 and dayly decreasing were under the greatest Apprehension of Danger when Mr Dandridge parted with them.
It has been long disputed by our Hunters whether Louisa or Cumberland Rivers was the Boundary between us and the Cherrokees. I have taken the Liberty to inclose to you a Report made by some Scouts who were out by my Order; and which Sets that matter beyond a Doubt. It is say’d the Cherrokees claim the Land to the Westward of the Louisa & between Cumberland Mountain and the Ohio. If so, and our Government gives it up we loose all the most Valluable part of that Country. The Northern Indians Sold that Land to the English at the Treaty of Lancaster in 1744 by the Treaty of Logs Town in 1752 and by that at Fort Stanwix in 1768. At that Time the Cherrokees laid no Claim to that Land & how the[y] come to do it now I cannot imagine.
I have wrote twice to his Lordship on this Subject. If it is not disagreeable to you I would take it as a great Favour if you would Converse with his Excellency on this Matter, and endeavour to have it considered in Council. Most of the Officers have Entered their Lands below the Louisa; but I am almost certain the Surveyors will not Survey any there, untill they have further Instructions. My Reason for taking Enter⟨ies⟩ below that River was, that his Lordship gave Connolly and Warranstaff Warrants for their Claims at the Falls; but I am doubtful that would not

be a sufficient Warrant for me to Survey the Land & Sign Certificates.
Your taking some Trouble on this Head will be doing a great Service to the Officers, and a very particular Favour to Dr Sir your most Obedt and very hble Servt

Wm Preston

